EXHIBIT 9
                                                    Page 1                                                      Page 3
 1       IN THE UNITED STATES DISTRICT COURT                  1
         FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                              2             APPEARANCES
 2            MANHATTAN DIVISION
 3                                                            3
     DAVIDSON HENAO, MIGUEL             )                     4   WEINHAUS & POTASHNICK
 4   MERO, OMOBOWALE AVOSEH,               )                      11500 Olive Blvd., Suite 133
     RASHEEM MARTIN and SHAWN )                               5   St. Louis, Missouri 63141
 5   WILLIAMS, for themselves and )
                                                                  By: Mark A. Potashnick
     and all others similarly )
 6   situated.              )                                 6
                        )                                     7   FOR THE DEFENDANT
 7         Plaintiffs,     )                                  8   DORF & NELSON LLP
                        )                                         555 Theodore Fremd Avenue
 8      -vs-              ) Cause No. 19-cv-10720
                                                              9   Rye, New York 10580
                        ) (LGS) (BCM)
 9   PARTS AUTHORITY, LLC,            )                           By: Andrew P. Marks, Esq.
     PARTS AUTHORITY, INC.,           )                      10
10   YARON ROSENTHAL, NORTHEAST )                            11   ABRAMS FENSTERMAN
     LOGISTICS d/b/a "Diligent )                                  160 Linden Oaks, Suite E
11   Delivery Systems," et al. )
                        )
                                                             12   Rochester, New York 14625
12         Defendants.        )                                   By: Sharon Stiller, Esq.
13                                                           13   Also Present: Maurice Bresenhan, Esq.
14          DEPOSITION OF DARL PETTY                         14                 -o0o-
15        TAKEN ON BEHALF OF THE PLAINTIFFS                  15               INDEX
16            ON MAY 14, 2021
17
                                                             16                                PAGE
18                                                           17   Direct Examination by Mr. Potashnick                 4
19                Reported by                                18                 -o0o-
                Darla D. Thompson                            19             EXHIBITS
20            Missouri CCR Number 553                        20
           Illinois CSR Number 084-004136
21   ____________________________________________________
                                                                   PLAINTIFF'S
22            Bi-State Reporting, Inc.                       21    EXHIBIT    DESCRIPTION                  PAGE
23              1204 Seasons Drive                           22    1      Master Client Services Agreement 22
              Godfrey, Illinois 62035                        23    2      Contractor Agreement            27
24               1204 Seasons Dr                             24    3      Arizona Logistics Interrogatory 36
     Missouri (314)805-6578        Illinois (618)466-2039
25                                                           25          Responses


                                                    Page 2                                                      Page 4
 1          IN THE UNITED STATES DISTRICT COURT               1             MR. MARKS: Mark, can I say that
           FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                              2         Maurice Bresenhan is present with
 2                MANHATTAN DIVISION
 3    DAVIDSON HENAO, MIGUEL              )                   3         Mr. Petty.
      MERO, OMOBOWALE AVOSEH,                )                4             MR. POTASHNICK: And who is
 4    RASHEEM MARTIN and SHAWN )
      WILLIAMS, for themselves and )                          5         Mr. Bresenhan?
 5    and all others similarly )                              6             MR. MARKS: Mr. Bresenhan is a lawyer
      situated.               )
                                                              7         for Diligent Delivery systems.
 6                        )
             Plaintiffs,     )                                8             I would also like to, for the record,
 7                        )                                   9         reserve our right to review and sign the
         -vs-               ) Cause No. 19-cv-10720
 8                        ) (LGS) (BCM)                      10         deposition. One other thing, if I may,
      PARTS AUTHORITY, LLC,            )                     11         for the record, this is a 30(b)6
 9    PARTS AUTHORITY, INC.,           )
                                                             12         deposition of Arizona Logistics and BBB
      YARON ROSENTHAL, NORTHEAST )
10    LOGISTICS d/b/a "Diligent )                            13         Logistics. We are presenting Mr. Petty to
      Delivery Systems," et al. )                            14         testify on behalf of both entities.
11                        )
             Defendants.        )                            15                DARL PETTY,
12                                                           16   of lawful age, being first duly sworn to tell the
13    Deposition of Darl Petty, taken to be used in an
                                                             17   truth, the whole truth, and nothing but the truth,
14    action pending in the United States District Court,
15    of the State of New York, pursuant to agreement        18   deposes and says on behalf of the Plaintiffs.
16    between counsel, under the provision of Rule 33.3 of   19              DIRECT EXAMINATION
17    the Rules of Civil Procedure, taken on 14th day of
18    May 2021, between the hours of eight o'clock in the    20   QUESTIONS BY MR. POTASHNICK:
19    forenoon and six o'clock in the afternoon of that      21      Q. Mr. Petty, my name is Mark Potashnick.
20    day via teleconference in the City of New York,
                                                             22   I'm an attorney. I represent the plaintiffs in a
21    State of New York, before Darla D. Thompson, CCR, in
22    a certain cause now pending in the United States       23   claim filed against Arizona Logistics, BBB Logistics
23    District Court of New York, wherein Davidson Henao,    24   Northeast Logistics, Michigan Logistics, Parts
24    et al. Are Plaintiffs and Parts Authority, LLC, et
25    al. Are Defendants; taken on behalf of Plaintiffs.     25   Authority and some individuals in the United States



                                                                                                  1 (Pages 1 to 4)
                                                        Page 5                                                        Page 7
 1   District Court for the southern district of                  1   couple of employees in the field; namely, Jerry
 2   New York.                                                    2   Curcio and Tom Baker. And I read other documents,
 3         I am going to ask you a series of                      3   my deposition from a couple of years ago and some
 4   questions. If you don't understand the question,             4   other things that were prompted by my attorneys to
 5   just ask and I'll be glad to explain or rephrase, as         5   kind of refresh and review in case it became
 6   necessary.                                                   6   relevant today.
 7         A couple of ground rules. I ask that you               7      Q. You said you spoke with some employees
 8   answer with a verbal response, such as a yes or no           8   here. By "here," did you mean at your office?
 9   rather than a physical gesture such as a nod or              9      A. Yes. In Houston. I spoke with Camille
10   shake of the head so that we can get down a clean           10   Harvey, Gina Volking, Carlos Navarro briefly just
11   transcript. I ask that you use terms such as yes            11   about his deposition, Doak Medchill, briefly.
12   and no, where appropriate, rather than uh-huh and           12      Q. What is Camille Harvey's position?
13   huh-uh because the uh-huhs and huh-uhs are sometimes        13      A. She is the manager of our ICR department,
14   difficult to interpret when you see them later in a         14   which is independent contractor resources.
15   transcript.                                                 15      Q. Who is Camille Harvey employed by?
16         I'll do my best today to let you finish               16      A. Norlyn Enterprises.
17   your answers in full before I begin my next                 17      Q. You said Gina Volking; did I get that
18   question. And I would ask that you try to do the            18   right?
19   same, let me ask my questions in full before you            19      A. Correct.
20   begin your answer. That way we wouldn't be talking          20      Q. How do you spell Mrs. Volking's last name?
21   over each other, and the court reporter will be able        21      A. V-O-L-K-I-N-G.
22   to take down a clean and accurate transcript.               22      Q. What is Mrs. Volking's position of
23         If you need a break, that's fine. Just                23   employment?
24   ask. I just ask that a break not be requested               24      A. She's the manager of our accounting -- our
25   between a question and answer.                              25   primary accounting processes.


                                                        Page 6                                                        Page 8
 1           Do you understand these instructions?                1      Q. Who is Ms. Volking employed by?
 2       A. Yes.                                                  2       A. Norlyn Enterprises.
 3       Q. Thank you. Please state your full name                3      Q. You mentioned Carlos Navarro?
 4   for the record.                                              4       A. Yes.
 5       A. Darl Petty.                                           5      Q. What is his position?
 6       Q. Mr. Petty, by whom are you employed?                  6       A. He's chief information officer.
 7       A. Norlyn Enterprises, Inc.                              7      Q. Who is Mr. Navarro employed by?
 8       Q. What is your business address?                        8       A. Norlyn Enterprises.
 9       A. 9200 Derrington Road, Houston, Texas                  9      Q. You said Doak Medchill. Is that D-O-A-K?
10   77064.                                                      10       A. Correct. It's not Mitchell. It's
11       Q. How long have you been employed by Norlyn            11   Medchill, M-E-D-C-H-I-L-L.
12   Enterprises?                                                12      Q. What is Mr. Medchill's position of
13       A. It will be eight years in June.                      13   employment?
14       Q. What is your position of employment with             14       A. Chief operating officer of Norlyn
15   Norlyn Enterprises?                                         15   Enterprises.
16       A. Chief financial officer.                             16      Q. Who is Mr. Medchill's employer?
17       Q. What did you do to prepare for today's               17       A. Norlyn Enterprises.
18   deposition?                                                 18      Q. You said you spoke with employees in the
19       A. I spoke with Drew Marks, Maurice                     19   field. Who were you referring to?
20   Bresenhan, attorney. I read the answers to the              20       A. Tom Baker and Jerry Curcio.
21   interrogatories that we were provided recently. I           21      Q. What is Tom Baker's position of
22   spoke with a couple of the employees, that I work           22   employment?
23   alongside with here, to check on a couple of things         23       A. He's general manager of BBB Logistics,
24   related to some of the things that came out of the          24   Inc.
25   discussion with the attorneys. I spoke with a               25      Q. Who is Mr. Baker employed by?



                                                                                                     2 (Pages 5 to 8)
                                                       Page 9                                                     Page 11
 1       A. BBB Logistics, Inc.                                  1       Q. What kind of matter was that?
 2       Q. What is Jerry Curcio's position of                   2       A. It was a company completely unrelated to
 3   employment?                                                 3   Diligence. A construction company that I have a
 4       A. He's general manager of Northeast                    4   minority equity interest in. And we sued our former
 5   Logistics, Inc.                                             5   attorney for theft, and his attorney deposed us in
 6       Q. I take it he is employed by Northeast                6   that.
 7   Logistics, Inc.?                                            7       Q. What is your highest level of education
 8       A. He is.                                               8   completed?
 9       Q. You said you reviewed your deposition from           9       A. A bachelors degree.
10   a couple of years ago; did I get that right?               10       Q. Where did you get that?
11       A. Yes.                                                11       A. Texas A&M University.
12       Q. Was that in the Department of Labor                 12       Q. About what year?
13   litigation against Arizona Logistics?                      13       A. 1992.
14       A. I believe it was, yes.                              14       Q. What is your bachelors in?
15       Q. Did you find any testimony in there that            15       A. Finance.
16   you found to be incorrect or that you wanted to            16       Q. What are your day-to-day duties as the CFO
17   change?                                                    17   or Norlyn Enterprises?
18              MR. MARKS: Objection; that goes                 18       A. Of Norlyn Enterprises? Analyzing
19          beyond the scope of this deposition.                19   financial performance, preparing financial
20       Q. (By Mr. Potashnick) Your answer, please.            20   statements, contributing to a wide variety of
21              MR. MARKS: You don't have to answer             21   operational decisions regarding customers and
22          that. It's beyond the scope of this                 22   internal processes and so forth. Interfacing with
23          deposition.                                         23   our bank and other lenders, pursuing acquisitions.
24              MR. POTASHNICK: Just to be clear,               24   Those are the primary things.
25          are you instructing the witness not to              25       Q. Are you also the CFO of BBB Logistics?


                                                      Page 10                                                     Page 12
 1         answer that?                                          1       A. Yes.
 2             MR. MARKS: Yes. It's beyond the                   2      Q. Are you also the CFO of Arizona Logistics,
 3         scope of what is permitted to ask in this             3   Inc.?
 4         deposition. It is not a 30(b)6 of BBB or              4       A. Yes.
 5         Arizona Logistics. And you are asking him             5      Q. Are you also the CFO of Northeast
 6         something that is unrelated to this case.             6   Logistics?
 7         So, yes, it's beyond to scope and I am                7       A. Yes.
 8         directing him not to answer that.                     8      Q. Are you also the CFO of Michigan
 9      Q. (By Mr. Potashnick) You mentioned another             9   Logistics?
10   category of documents that you looked at to prepare        10       A. Yes.
11   for today deposition. What were those documents?           11      Q. What are your duties as the CFO of BBB
12      A. A list of past employees of Arizona and              12   Logistics?
13   BBB. Some responses to interrogatories of when             13       A. To prepare their financial statements.
14   Larry Brown answered some questions. A Master              14   Occasionally, contribute to discussions about, you
15   Client Services Agreement, a Contractor Agreement          15   know, just the basic business, the sales growth and
16   from 2017, I think, is what it was called. And,            16   some -- very rarely, but sometimes random
17   then, I didn't really read them all but a bunch of         17   operational things that I'll be drawn into by other
18   just corporate organizational documents. You know,         18   people that are working on things. That's kind of
19   articles of incorporation and things that were             19   it, really.
20   established and legal entities. I think that's             20      Q. What are your duties as the CFO of Arizona
21   everything.                                                21   Logistics, Inc.?
22      Q. Other than the deposition a couple of                22       A. The same. Just preparing their financial
23   years ago in the D.O.O. matter in Arizona Logistics,       23   statements and, you know, as CFO, contributing to,
24   have you been deposed or given testimony under oath?       24   you know, group discussions of whatever matters are
25      A. Only one time prior to that.                         25   going on, dealing with legal issues for both, I



                                                                                                   3 (Pages 9 to 12)
                                                    Page 13                                                          Page 15
 1   should add. Such as this. Obviously, I was,               1           Northeast, Arizona, Michigan and BBB, then
 2   specifically, requested to do this. So I would have       2           that's fine. Otherwise, please define the
 3   to include that in the list.                              3           term company that you talked about.
 4      Q. What are your duties as CFO of Northeast            4      Q. (By Mr. Potashnick) If I refer to your
 5   Logistics?                                                5   office as the home office, will you know what I
 6      A. The same as the other two. Preparing                6   mean?
 7   financial statements. Getting involved, when              7       A. Norlyn, yes. That's fine.
 8   needed, with optional decisions and discussions that      8      Q. Does anybody at Norlyn oversee decisions
 9   may be being made about whatever is going on at the       9   about how much delivery drivers should be paid?
10   moment. And dealing with legal issues, if I am           10       A. The operation team and the sales
11   asked to help out on that.                               11   department both play a role in that. But the
12      Q. What are your duties as CFO or chief               12   general manager -- you know, they do it alongside --
13   financial officer of Michigan Logistics?                 13   whichever managers are at whichever company that
14      A. The same as the others. Preparing their            14   they are in discussions with. BBB would be
15   financial statements, interfacing with local             15   different people than Northeast Logistics.
16   management or other people here. If there's a            16      Q. If I refer to BBB Logistics, Arizona
17   decision to be made that they would like me to help      17   Logistics, Northeast Logistics and Michigan
18   make or analyze or so forth. And dealing with legal      18   Logistics, collectively, as the operating companies,
19   matters like this, when I'm needed.                      19   is that acceptable to you? Will you know what I
20      Q. Do you have any role with respect to pay           20   mean?
21   practices of delivery drivers?                           21       A. Yes.
22      A. Not in deciding how much drivers are paid,         22      Q. Who at Norlyn were you referring to that
23   but you could say I have a role in the sense that if     23   has a role in determining how much the delivery
24   I analyze their financial statements and I see some      24   drivers of the operating companies are paid?
25   information that leads me to believe they are paying     25               MR. MARKS: Object. This misstates


                                                    Page 14                                                          Page 16
 1   drivers too much or if I know there is business that      1           his prior testimony.
 2   they are not able to obtain because they can't get        2              You can go ahead and answer.
 3   drivers, then I might get involved with the               3      A. The operations department, which is led by
 4   discussion. But, generally, that would be somebody        4   Doak Medchill, the chief operating officer, and a
 5   else bringing it to me rather than me finding it.         5   handful of people there. You know, Mark Stevens,
 6      Q. Do those discussions occur with respect to          6   Andy Van, upon what's happening. And then the sales
 7   BBB Logistics?                                            7   department, you know, in a way, Scott Bruder, would
 8      A. Yes. The same with all the others.                  8   perhaps have a role in how much the drivers would be
 9      Q. Just so the record is clear, when you say           9   paid, based on what we think the client will pay for
10   all the others, you are referring to Arizona             10   such -- for delivery services.
11   Logistics, Northeast Logistics, and Michigan             11      Q. You said Doak Mudchell, and he was
12   Logistics?                                               12   mentioned earlier. You said Mark Stevens. What is
13      A. Correct. My role with each of those is             13   Mark Stevens' position?
14   pretty identical.                                        14      A. I think his title is national director of
15      Q. Who determines how much delivery drivers           15   operations, but he's really more of an analyst,
16   should be paid at your company?                          16   analytical operations guy that looks at data and
17      A. The general managers of each respective            17   helps figure out costs. And using logistics data,
18   business unit. So at BBB, it would be Tom Baker and      18   he figures out what the cost of providing delivery
19   his direct report Wendi Varner. And, then, at            19   services would be. That's a big part of what he
20   Northeast, it would be Jerry Curcio.                     20   does.
21             MR. MARKS: I know I missed this, but           21      Q. Who is Mark Stevens employed by?
22          let me object to the form because your            22      A. Norlyn Enterprises.
23          question was "at your company." "Company"         23      Q. You said -- did I get it right, Andy Van?
24          is not a client term that we are using.           24      A. Yes.
25             If you mean the four entities,                 25      Q. How do you spell that last name?



                                                                                                  4 (Pages 13 to 16)
                                                       Page 17                                                         Page 19
 1      A. His real name is, like, VanHaverbeke. I                1       A. Doak Medchill, the COO; Scott Bruder,
 2   could guess how to spell it. I just call him Andy            2   sales; Brenda Soto, human resources. That's
 3   Van.                                                         3   really -- as far as his direct reports, that's
 4      Q. Can you give us your best estimate of the              4   really it.
 5   spelling of his last name?                                   5      Q. You said DeSoto?
 6      A. I think it's V-A-N-H-A-V-E-B-E-K-E. I                  6       A. Brenda Soto, S-O-T-O.
 7   probably butchered that.                                     7      Q. Brenda Soto. Okay. What is Brenda Soto's
 8      Q. V-A-N-H-A-V-B-E-K-E?                                   8   position?
 9      A. Yes. I think that's it.                                9       A. She's manager of the human resources
10      Q. Is the H capitalized as a separate word?              10   department.
11      A. I don't think it is, but I'm not sure.                11      Q. Who is Brenda Soto employed by?
12      Q. What is Andy VanHaverbeke's position of               12       A. Norlyn Enterprises.
13   employment?                                                 13      Q. Does Brenda Soto oversee human resources
14      A. He is executive vice president over                   14   at the operating companies we have been talking
15   national operations. I'm not sure if that's his             15   about, again: BBB Logistics, Arizona Logistics,
16   exact title, but he is employed by Norlyn                   16   Northeast Logistics and Michigan Logistics?
17   Enterprises.                                                17       A. Yeah. I wouldn't say oversee. She
18      Q. After Andy VanHaverbeke, did you mention              18   provides a human resources support to the managers
19   any other persons when you were talking about people        19   of those companies, but.
20   in Norlyn's operations department that have a role          20      Q. What kind of human resources support does
21   in delivery driver pay?                                     21   Brenda Soto provide to the managers of the operating
22      A. No, I did not.                                        22   companies?
23      Q. You mentioned Scott Bruder in the sales               23       A. Recruiting new employees. If there's some
24   department. What is Scott Bruder's position of              24   sort of a disciplinary action where a manager wanted
25   employment?                                                 25   to write up an employee for something they did,


                                                       Page 18                                                         Page 20
 1       A. That's Bruder, B-R-U-D-E-R.                           1   Brenda could help them with that, or a termination,
 2      Q. Thank you.                                             2   for that matter, of an employee. And facilitating.
 3       A. He's, basically, just a sales guy. He                 3   Anything in the payroll -- not the payroll but the
 4   kind of/sort of is the sales department head, but we         4   employee profile records. If somebody's
 5   don't really have a sales department, so.                    5   fifth anniversary was coming up and we were going to
 6      Q. Who is Scott Bruder employed by?                       6   give them a gift card or something, Brenda would
 7       A. Norlyn Enterprises.                                   7   probably be the person to alert everybody that their
 8      Q. Who do you report to?                                  8   fifth anniversary was coming up. Those sort of the
 9       A. Larry Brown.                                          9   things.
10      Q. Who else -- I'm sorry. What is Larry                  10       Q. Who is over payroll of delivery drivers at
11   Brown's position of employment?                             11   the operating companies?
12       A. He's president and chief executive officer           12       A. Well, if the drivers are contractors, we
13   of Norlyn Enterprises.                                      13   don't really have a payroll. We settle their vendor
14      Q. Is Mr. Brown also the president and CEO of            14   payments that they are owed. And that is a process
15   the operating companies we've talked about: BBB             15   where we say -- who is over it, was that your
16   Logistics, Arizona Logistics, Michigan Logistics and        16   question?
17   Northeast Logistics?                                        17       Q. Yes.
18       A. He is.                                               18       A. So the managers, in the field, who have
19      Q. Does Mr. Brown report to anybody or is he             19   contracted those drivers, are over -- "over" being a
20   the top of the hierarchy at Norlyn?                         20   little nebulous -- they are the ones making the
21       A. He is the top of hierarchy.                          21   engagement and, thus, establishing, you know, how
22      Q. Is Mr. Brown the top of hierarchy at the              22   much the drivers want to be paid and creating the
23   operating companies?                                        23   engagement to have the drivers paid.
24       A. Yes.                                                 24            Who, actually executes the payment and
25      Q. Who else reports directly to Mr. Brown?               25   makes sure the funds get into the drivers' account



                                                                                                     5 (Pages 17 to 20)
                                                      Page 21                                                            Page 23
 1   would be the accounting department; specifically            1      A. It's a Client Services Agreement with
 2   managed and overseen by Gina Volking, who I                 2   Parts Authority.
 3   mentioned earlier.                                          3      Q. It says, "This agreement is made and
 4      Q. That's the accounting department at Norlyn            4   entered into the 30th day of August 2010, by and
 5   Enterprises or the home office?                             5   between Diligent Delivery Systems, hereinafter
 6      A. Yes, Norlyn Enterprises.                              6   Diligent, whose corporate office is located at" and
 7      Q. Is Gina Volking over that task of making              7   so forth."
 8   sure that the delivery drivers are paid for all the         8          Did you see where I read from, at the top?
 9   operating companies that we have been talking about?        9      A. Yes.
10      A. She is, yes.                                         10      Q. Is Diligent Delivery Systems a corporation
11      Q. Who reports to you?                                  11   or is that a fictitious name?
12      A. Fe Cruz. That's F-E. Last name C-R-U-Z.              12      A. It's an assumed name.
13   That's, technically, my only direct report.                13      Q. Is it an assumed name used by all the
14      Q. Is Fe a woman?                                       14   operating companies that we have been talking about
15      A. Yes.                                                 15   today?
16      Q. What is Fe's position of employment?                 16      A. Yes.
17      A. Controller.                                          17      Q. Which of the operating agreements or all
18      Q. Who is Fe employed by?                               18   of them entered into this contract as Diligent
19      A. Norlyn Enterprises.                                  19   Delivery Systems?
20      Q. Does anybody report to you, indirectly?              20      A. I believe, at this time when this was
21      A. Yeah.                                                21   written in 2010, it would be Northeast Logistics,
22             MR. MARKS: I'll object to the form               22   Inc.
23         of the question.                                     23      Q. Did other operating companies later join
24             Go ahead.                                        24   this agreement?
25      A. I wouldn't say report to me, indirectly,             25      A. I'm not certain if they joined this


                                                      Page 22                                                            Page 24
 1   but, you know, various people come to me for -- to          1   agreement or, like I see here, there is an addendum
 2   talk about the business.                                    2   written. It looks like it adds Arizona Logistics.
 3      Q. Do you supervise anybody other than                   3   So I guess they joined.
 4   Fe Cruz?                                                    4      Q. When you refer to the addendum, can you
 5      A. No.                                                   5   given me the page number by the numbers in the lower
 6          (The Court Reporter marked Plaintiff's               6   right-hand corner, please.
 7   Exhibit 1.)                                                 7      A. BA 0411.
 8      Q. (By Mr. Potashnick) Let's take a look at a            8      Q. Did Michigan Logistics ever enter this or
 9   document that I provided to your counsel yesterday          9   ever join this Master Client Services Agreement?
10   called Master Client Services Agreement. I believe         10      A. I don't know.
11   it's one of the documents that you mentioned looking       11      Q. Did BBB Logistics ever join this Master
12   at in preparation for today's deposition.                  12   Client Services Agreement?
13      A. Which document? The Master Service                   13      A. I don't see them on here, so I don't know.
14   Agreement or the Contract Agreement for 2017.              14      Q. Who negotiated this Master Client Services
15      Q. Master Client Services Agreement.                    15   Agreement on behalf of Diligent?
16          Mr. Petty, do you have that document in             16      A. I didn't join Norlyn until 2017, so I
17   front of you?                                              17   wouldn't know for sure. But since it is signed by
18      A. Yes.                                                 18   Scott Bruder, I would assume he had a hand in it.
19      Q. I've seen two versions of this document.             19      Q. Do you know if Larry Brown participated in
20   Does the version you have, have numbers stamped at         20   negotiating this Master Client Services Agreement?
21   the top, Case 2:16-cv-04499-DLR?                           21      A. I do not. I wasn't here.
22      A. Yes.                                                 22             MR. POTASHNICK: While I'm thinking
23      Q. Good. Do you recognize this document?                23          about it, let's call this Master Client
24      A. Yes.                                                 24          Service Agreement, Exhibit 1, please,
25      Q. Can you identify that for us, please?                25          Darla.



                                                                                                     6 (Pages 21 to 24)
                                                  Page 25                                                          Page 27
 1      A. Exhibit 1, okay.                                  1       Q. If you look at the page Bates labeled
 2      Q. (By Mr. Potashnick) Did you look into             2    PA 0415, which is the last page of this document
 3   whether Larry Brown looked into negotiating this        3    does that give you any information about who
 4   Master Client Services Agreement as part of your        4    negotiated or approved the addendum for Arizona
 5   preparation for today's deposition?                     5    Logistics?
 6      A. I did not.                                        6        A. It's signed by Scott Bruder, so he was --
 7      Q. In 2010, did Scott Bruder report to Larry         7    I guess his title there is chief sales officer. You
 8   Brown?                                                  8    were asking earlier. So there you have it.
 9      A. He did.                                           9       Q. As of this date in 2012 shown on Bates
10      Q. Other than Scott Bruder, do you know who,        10    page PA 0415, did Mr. Bruder report directly to
11   on behalf of Diligent Delivery Systems, participated   11    Larry Brown?
12   in the negotiation, review or approval of this         12        A. He did. I wasn't here then, but I know he
13   Michigan Client Services Agreement?                    13    did.
14      A. I don't know, but I would assume Jerry           14       Q. Is this Master Client Services Agreement,
15   Curcio and perhaps Tony Carter.                        15    that we marked as Exhibit 1, still in effect today?
16      Q. What is Tony Carter's position?                  16        A. That, I don't know because there has been
17      A. He's no longer with Norlyn, but he was a         17    a little confusion regarding this other document
18   chief operating officer. Actually, you know what,      18    floating around.
19   I'm not even sure he was here in 2010, but he may      19       Q. When you say this other document floating
20   have been. It was before my time.                      20    around, what document are you referring to?
21      Q. Did he hold the same position as                 21        A. I think it's called a Contractor Agreement
22   Mr. Medchill but before Mr. Medchill?                  22    from 2017.
23      A. Correct.                                         23       Q. Let's make that document, the Contractor
24      Q. You mentioned Jerry Curcio. What was his         24    Agreement, Exhibit 2. And I would like to bring
25   position in 2010?                                      25    that one to your attention, Mr. Petty.


                                                  Page 26                                                          Page 28
 1      A. General manager of Northeast Logistics,           1      A. Okay.
 2   Inc. Again, before my time, but I'm pretty sure         2           (The Court Reporter marked Plaintiff's
 3   that he was here then, that he was general manager      3   Exhibit 2.)
 4   then of Northeast Logistics.                            4      Q. (By Mr. Potashnick) Have you had a chance
 5      Q. Do you know whether Mr. Curcio was                5   to locate it?
 6   involved in the negotiation of this Master Client       6      A. I have it in front of me.
 7   Services Agreement, or is that just an assumption on    7      Q. Mr. Petty, can you identify this document
 8   your part?                                              8   for us marked as Exhibit 2, please.
 9      A. It's an assumption. I don't know. Well,           9      A. Yeah. Only to the extent of I'm just
10   I guess, I'm assuming everything because I literally   10   seeing this for the first time in getting ready for
11   didn't work with these guys in 2010, but I would       11   this process, but it's titled Contractor Agreement
12   presume that Jerry would be involved in negotiating    12   dated September 27, 2017, between Parts Authority
13   the terms and pricing of the agreement but probably    13   and Diligent Delivery Systems.
14   not the language in the agreement. I'm assuming        14      Q. Is this the document you were referring to
15   that, I guess.                                         15   a moment ago when you said there is some confusion
16      Q. When this addendum, in which Arizona             16   about which document is in effect?
17   Logistics joined, the Master Client Services           17      A. Correct.
18   Agreement, was negotiated or approved, who, for        18              MR. MARKS: That misstate his
19   Diligent Delivery Systems, negotiated or approved      19           testimony.
20   the addendum?                                          20              But go ahead.
21      A. Again, it was dated 2010 also, and even if       21      Q. (By Mr. Potashnick) On Exhibit 2, it says
22   it wasn't, you know, I wouldn't have been involved.    22   that this agreement -- in the first paragraph, "This
23   I could assume that Scott Bruder negotiated it and     23   agreement is made and entered on September 27, 2017,
24   probably ran it by Tony Carter, and Tony might have    24   by and between Parts Authority, LLC, including its
25   ran it by Larry. I don't know.                         25   parents, subsidiaries and affiliates with its



                                                                                                7 (Pages 25 to 28)
                                                     Page 29                                                       Page 31
 1   principal office located at 3 Dakota Drive, Suite          1      Q. Do you know of any other contract between
 2   110, New Hyde Park, New York 11402, hereinafter            2   Michigan Logistics and Parts Authority other than
 3   referred to as customer and Diligent Delivery              3   Exhibits 1 and 2?
 4   Systems with its principal office located at" and so       4      A. No.
 5   forth.                                                     5      Q. Do you know of any other contract between
 6        Which of the operating companies entered              6   BBB Logistics and Parts Authority other than
 7   into this agreement with Parts Authority, LLC?             7   Exhibits 1 and 2?
 8      A. I don't know.                                        8      A. No.
 9      Q. Do you know if Northeast Logistics entered           9      Q. Do you know of any other contract between
10   into this Contractor Agreement with Parts Authority?      10   Arizona Logistics and Parts Authority other than
11      A. I do not. I'm rereading it right now to             11   Exhibits 1 and 2?
12   see if I can figure that out. I do not see. No, I         12              MR. MARKS: I'll object to the form
13   don't know.                                               13          of all those questions to the extent that
14      Q. Do you know if BBB Logistics entered into           14          they assume there is a contract between
15   this Contractor Agreement with Parts Authority?           15          Parts Authority and any other entities
16      A. I do not know.                                      16          since there was no testimony about that.
17      Q. Do you know if Arizona Logistics entered            17          But your question assumes that, and he's
18   into this Contractor Agreement with Parts Authority?      18          answering this compound question, and I
19      A. No I don't.                                         19          object to it.
20      Q. And do you know if Michigan Logistics               20      Q. (By Mr. Potashnick) Your answer,
21   entered into this Contractor Agreement with Parts         21   Mr. Petty?
22   Authority?                                                22      A. For Arizona, no, I wouldn't know that.
23      A. I do not know.                                      23      Q. Is this contract, marked as Exhibit 2,
24      Q. Would you agree that some entity or                 24   still in effect?
25   entities, doing business as Diligent Delivery             25      A. I don't know. I don't know if it ever


                                                     Page 30                                                       Page 32
 1   Systems, entered into this Contractor Agreement with       1   went into effect.
 2   Parts Authority?                                           2      Q. Did Mr. Brown have -- was he under the
 3       A. It appears so, yes, because it was signed           3   authority to sign agreements with Diligent's
 4   by Diligent, but -- the version I had wasn't signed        4   customers?
 5   by Parts Authority. I don't think that matters.            5              MR. MARKS: Object to the form.
 6   I'm assuming it was entered, that Parts Authority          6              You can answer the question.
 7   signed it, but maybe not. I don't know.                    7      A. Yes.
 8       Q. Do you know if this is a nationwide                 8      Q. (By Mr. Potashnick) Does Mr. Bruder have
 9   contract?                                                  9   authority to sign contracts with Diligent customers?
10       A. I don't know that, but I would -- yeah, I          10      A. Yes.
11   don't know.                                               11      Q. Who else, at Norlyn or the operating
12       Q. On page 5, it contains a signature for             12   companies, that we've been talking about today, has
13   contractor?                                               13   authority to sign contracts with Diligent's
14       A. Uh-huh. Yes.                                       14   customers?
15       Q. Is that the signature of Larry Brown?              15      A. Doak Medchill, COO. I guess, I probably
16       A. Yes, it is.                                        16   have the authority. But it's not really my
17       Q. On the bottom of each page, it has,                17   function. So I've never been asked to read and
18   "contractor initials" and it says "LB." Is that           18   approve and sign a contract with a client. I think
19   Larry Brown?                                              19   we already established Larry. So Larry Brown. The
20       A. Yeah. I would guess so, yeah. I don't              20   general managers in the field. So a general manager
21   know his initials.                                        21   of BBB, that's Tom Baker or Wendi Varner, his direct
22       Q. Do you know of any other contract between          22   report, could sign a contract with a client.
23   Northeast Logistics and Parts Authority other than        23      Q. Are you familiar with the term national
24   Exhibits 1 or 2?                                          24   contract or national agreement?
25       A. No, I do not.                                      25      A. Yes.



                                                                                                8 (Pages 29 to 32)
                                                  Page 33                                                           Page 35
 1      Q. What do the terms national agreement or           1      A. Yeah, we discussed it. And I think at the
 2   national contract mean to you?                          2   time I was talking to him, he couldn't recall,
 3      A. Well, for -- specifically for BBB or              3   didn't really say clearly, one way or the other,
 4   Arizona, it would mean they could do business with      4   whether he remembered how deep his involvement was.
 5   the client who they signed the contract with            5   He sort of just said, I don't know. It was 14 years
 6   anywhere in the country. The contracts, typically,      6   ago now.
 7   are there to define, you know, pricing.                 7      Q. Did you speak to Larry Brown to prepare
 8          So in my mind, doing a national contract         8   for today's deposition about his role in the
 9   is probably establishing national pricing; whereas,     9   contractor agreement, Exhibit 2?
10   a local contract would establish pricing on a          10      A. I mentioned it to him. I don't think he
11   location by location basis.                            11   knew what I was talking about.
12          But in this particular instance, I              12      Q. Did he describe his role, at all, in a
13   wouldn't know. I don't see any pricing on here, so,    13   later contract after the Master Client Services
14   on this one.                                           14   Agreement with Parts Authority?
15      Q. When you say this one, just for the              15      A. I'm sorry, could you repeat that.
16   record?                                                16      Q. Did Mr. Brown discuss his role, in any
17      A. Exhibit 2.                                       17   agreement with Parts Authority, after the Master
18      Q. Going back to Exhibit 1, is this a               18   Client Services Agreement from 2010?
19   national contract?                                     19      A. No, he did not.
20      A. I don't know. It doesn't specify                 20      Q. Did you ask Mr. Brown his role in the 2017
21   geography, I don't think, so. I would be assuming,     21   agreement with Parts Authority?
22   but I don't know for sure.                             22      A. I asked him, you know, what's with that
23      Q. What is your assumption?                         23   other agreement. And he kind of didn't know what I
24             MR. MARKS: I object.                         24   was talking about.
25      A. I really wouldn't know, to be honest with        25      Q. Let's go to the interrogatory answers by


                                                  Page 34                                                           Page 36
 1   you because, I mean, it's governed by the laws of       1   Arizona Logistics.
 2   the State of New York is the only sort of nexus,        2       A. Okay.
 3   geography I can discern reading it. So if I had to      3          (There was a brief recess.)
 4   assume, I would say it's based on the New York area.    4       Q. (By Mr. Potashnick) Let's go back on the
 5   That's the only geographic reference in here that I     5   record. I'd like to direct your attention to the
 6   could find other than the addendums, which they do      6   interrogatory responses by Arizona Logistics. Let
 7   get into specific -- you know, like addendum on PA      7   me know when you have those
 8   0411 references Arizona Logistics. So in my mind,       8       A. I have it.
 9   that establishes Arizona as a geography. And PA         9       Q. Great. Let's call this Exhibit 3, please.
10   0406 establishes New York. But as for all the          10          (The Court Reporter marked Plaintiff's
11   states in between, I'm not sure if they wouldn't       11   Exhibit 3.)
12   fall under there because they don't have an            12       Q. (By Mr. Potashnick) is that your signature
13   addendum. So I can't assume.                           13   verifying these interrogatory answers on the last
14      Q. What was Larry Brown's role in the               14   page?
15   negotiation or approval of Exhibit 1, The Master       15       A. Yes.
16   Client Services Agreement?                             16       Q. I'd like you to take a look at
17      A. I don't know. He may have never seen it          17   Interrogatory 7 and the response.
18   or he may have been deeply involved. I don't know.     18          "Describe with particularity the
19      Q. Just to make sure the record is clear, did       19   relationship between Norlyn Enterprises and each of
20   you speak to Larry Brown to prepare for today's        20   the following entities: NEL, ALI, BBB, MLI."
21   deposition?                                            21          Do you recognize that as standing for
22      A. I did.                                           22   Northeast Logistics, Arizona Logistics, BBB
23      Q. Did you talk to him about his role in the        23   Logistics and Michigan Logistics?
24   negotiation or approval of Exhibit 1, of the Master    24              MR. MARKS: Which number are you
25   Client Services Agreement?                             25          talking about?



                                                                                               9 (Pages 33 to 36)
                                                    Page 37                                                        Page 39
 1               MR. POTASHNICK: Seven.                        1          record? What is the pay record?
 2               MR. MARKS: "Identify all agreements           2              MR. POTASHNICK: Records paid to the
 3          between Ariz. Logistics and any Parts              3          delivery drivers.
 4          Authority entity or store"?                        4       A. The amounts that we pay the drivers are
 5               MR. POTASHNICK: I'm sorry, Number 8.          5   maintained at Norlyn on behalf of the operating
 6               MR. MARKS: "Describe with                     6   companies.
 7          particularity the business relationship            7       Q. Does Norlyn maintain records of the work
 8          between Ariz. Logistics and Norlyn                 8   days by the delivery drivers at all the operating
 9          Enterprises."                                      9   companies that we talked about today?
10               MR. POTASHNICK: My apology.                  10       A. Does it maintain records?
11       Q. (By Mr. Potashnick) What did you mean by          11       Q. Yes.
12   "back offices services"?                                 12       A. Yeah. There is a central -- there is an
13       A. All those things listed: Accounting,              13   operating system -- each operating company actually
14   billing, collection, finance, human resources,           14   inputs the data. And so they are the ones creating
15   information technology and so on.                        15   the data, but it is on a system maintained at
16       Q. Does Norlyn provide those same back office        16   Norlyn.
17   services to Northeast Logistics and Michigan             17       Q. Do human resource people at Norlyn
18   Logistics?                                               18   participant in responses to delivery drivers'
19       A. Yes, it does.                                     19   complaints between the job?
20       Q. What kind of human resource services does         20       A. No. Well -- no, they don't. Human
21   Norlyn provide to those operating companies?             21   resource does not.
22       A. Recruiting new employees. I mean, the             22       Q. Are the contracts with the delivery
23   general manager of, for example, Arizona Logistics,      23   drivers kept at Norlyn?
24   since this is the one we are talking about, would do     24       A. They are scanned and kept, you know, on a
25   the recruiting themselves locally, but the human         25   server that is on the Cloud. So, actually, I think


                                                    Page 38                                                        Page 40
 1   resources people in Norlyn Enterprises would help.        1   today they are signed so there is not ever really a
 2   You know, find resumés, those type of things.             2   paper contract to be kept. When a general manager
 3         If the general manager needed to                    3   contracts a new driver and they both sign the
 4   discipline an employee and was going to write them        4   contract, and you hit save, I guess you could say
 5   up, the human resources department might help them        5   it's maintained by the server that's owned by
 6   with that, either write it up for them or read what       6   Norlyn. So, yeah, it's kept at Norlyn.
 7   they drafted. Or a termination, for that matter.          7      Q. Does Norlyn provide any of these back
 8         The human resources would actually                  8   office services to any company that does not do
 9   on-board a new employee. So they would -- for             9   business as Diligent Delivery Systems?
10   instance, if any of the operating companies were to      10      A. No.
11   hire a new employee, the human resources department      11      Q. In the response to Interrogatory 7, it
12   at Norlyn would provide the orientation package that     12   mentions "independent contractor resources." Wrong
13   the employee -- would actually provide the               13   document again. I meant Interrogatory 8. It
14   agreements that the employees would enter into           14   mentions "independent contractor resources."
15   defining their role at the company, stipulating that     15         Can you explain to me what is meant by
16   they are an employee and so forth. The paperwork,        16   independent contractor resources, please.
17   you know.                                                17      A. That is a department of people that help
18      Q. Does Norlyn provide the same human                 18   make sure contractors are properly contracted and
19   resources functions, that you just described, to all     19   that any of their insurance and driver's license --
20   the operating companies that we talked about today?      20   they may run a background check on a contractor.
21      A. Yes, it does.                                      21   And then they would help answer contractor questions
22      Q. Does Norlyn keep pay records for the               22   if they had a question about their settlement amount
23   delivery drivers at all the operating companies we       23   that they were paid or if they had a question about
24   have discussed today?                                    24   a complaint or if they didn't receive their 1099 or
25             MR. MARKS: I object. The pay                   25   something like that, they may ask the general



                                                                                               10 (Pages 37 to 40)
                                                   Page 41                                                        Page 43
 1   manager in the field. And the manager in the field       1      Q. What is the purpose or topics of those
 2   would probably ask the independent contractor            2   meetings?
 3   resources departments to look into it.                   3      A. Primarily, to ask them about sales growth
 4      Q. When you said contractors in your answer,          4   and profitability.
 5   were you referring to delivery drivers?                  5      Q. When you talk about profitability, does
 6       A. Yes.                                              6   that include gross margin?
 7      Q. Who does Tony Carter report to?                    7      A. Yes.
 8       A. He's no longer an employee of Norlyn, but         8      Q. Does Diligent Delivery Systems consider
 9   when he was, he reported to Larry Brown.                 9   revenue, minus payments to delivery drivers, as the
10      Q. Who has taken his position?                       10   gross margin?
11       A. Doak Medchill.                                   11      A. Yes.
12      Q. Who does Doak Medchill report to?                 12      Q. Do the operating companies' revenues, that
13       A. Larry Brown.                                     13   you have been talking about today, go into a central
14      Q. Who does Camille Harvey report to?                14   account or a joint account?
15       A. Doak Medchill.                                   15      A. Yes, it is a central account called a
16      Q. Who is over accounting and bookkeeping for        16   sweep where the bank will -- if a deposit is made
17   the operating companies? Is that you?                   17   directly into the operating company's account, the
18       A. Fe Cruz, the controller. And she reports         18   bank automatically sweeps the monies out into a
19   to me. So, I guess, by extension, I am too.             19   master account to make it easier for treasury
20      Q. Is she over accounting and bookkeeping at         20   management.
21   all of the operating companies we talked about          21      Q. That master account includes funds paid to
22   today?                                                  22   Northeast Logistics, Michigan Logistics, BBB
23       A. Yes. For providing the accounting and            23   Logistics and Arizona Logistics?
24   services for those companies, yes.                      24      A. Correct.
25      Q. I may be close to done. If we can take            25      Q. Who has control over that master account?


                                                   Page 42                                                        Page 44
 1   ten minutes, I will try and wrap this up.                1      A. The accounting department -- the signer on
 2      A. Absolutely.                                        2   the account is Larry Baker. So if there was to be a
 3            (There was a brief recess.)                     3   wire transfer out of that account, it would require
 4             MR. POTASHNICK: We're back on the              4   Larry's approval. But normal day-to-day monies
 5         record.                                            5   moving in and out of the account are sort of
 6      Q. (By Mr. Potashnick) Who does Mark Stevens          6   de-facto controlled by the accounting department
 7   report to?                                               7   because they are the ones making the deposits and
 8      A. Doak Mudchill and Andy Van, sort of. They          8   writing the checks, either directly from that
 9   work together.                                           9   account or to one of the other accounts, which is
10      Q. Does Mark Stevens report to Doak Mudchell         10   going to impact that master account.
11   and Andy VanHaverbeke?                                  11      Q. When you say the account department, is
12      A. Yes, VanHaverbeke.                                12   that the accounting department at Norlyn Enterprises
13      Q. Who does Andy VanHaverbeke's report to?           13   at the home office?
14      A. Doak Mudchill.                                    14      A. Correct, at Norlyn Enterprises.
15      Q. Who does Brenda Soto report to?                   15      Q. Is that under the control of Fe Cruz?
16      A. Larry Brown.                                      16      A. Yes.
17      Q. Who does Gina Volking report to?                  17             MR. POTASHNICK: That's all I have.
18      A. Fe Cruz.                                          18          Thank you very much, Mr. Petty. I really
19      Q. Who do the general managers of the                19          appreciate your time and effort today.
20   operating companies, that we have been talking about    20
21   today, report to?                                       21           (Signature was not waived.)
22      A. Doak Mudchill.                                    22
23      Q. Does Larry Brown have meetings with the           23
24   managers of the operating companies?                    24
25      A. Yes.                                              25



                                                                                            11 (Pages 41 to 44)
                                                   Page 45                                               Page 47
 1                                                            1           TRANSCRIPT CORRECTION SHEET
 2              CERTIFICATE                                   2
                                                                  Upon reading the deposition and before subscribing
 3                                                            3   thereto, the deponent indicated the following
 4         I, Darla D. Thompson, CCR, RPR, and IL.                changes:
                                                              4
 5   CSR, do hereby certify that pursuant to Notice there
                                                                  (Any misspellings may be noted once with the
 6   came before me Darl Petty, who was by me first duly      5   notation to change throughout transcript.)
 7   sworn of his oath to testify to the truth of his         6
                                                              7   Page ___, Line __, Should read:
 8   knowledge touching and concerning the matters in         8   Reason for change:
 9   controversy in this cause; that he was thereupon         9
10   examined upon his oath, and his examination was              Page ___, Line __, Should read:
                                                             10   Reason for change:
11   taken in shorthand by me and later transcribed into     11
12   computer-aided transcription under my supervision,           Page ___, Line __, Should read:
                                                             12
13   and that the deposition is a true record of the
                                                                  Reason for change:
14   testimony given by the witness.                         13
15         IN WITNESS WHEREOF, I have hereunto               14   Page ___, Line __, Should read:
                                                             15   Reason for change:
16   subscribed my name this 16th day of May 2021.           16
17                                                                Page ___, Line __, Should read:
18                                                           17
                                                                  Reason for change:
19                                                           18
20               Darla D. Thompson, CCR, RPR, IL. CSR        19
                                                             20           SIGNATURE OF DEPONENT
21
                                                             21   (DDT)      BI-STATE REPORTING, INC
22                                                                          (314) 805-6578
23                                                           22
                                                             23
24                                                           24
25                                                           25


                                                   Page 46                                                Page -1
 1                                                            1   Page ___, Line __, Should read:
 2                                                            2   Reason for change:
                                                              3
 3             I, DARL PETTY, hereby state that I have            Page ___, Line __, Should read:
 4   read the foregoing questions and answers appearing       4
 5   in this transcript of my deposition, and that this           Reason for change:
                                                              5
 6   is a true and accurate (corrected) report of said        6   Page ___, Line __, Should read:
 7   answers given in response to the questions appearing     7   Reason for change:
 8   herein.
                                                              8
                                                                  Page ___, Line __, Should read:
 9                                                            9
10                                                                Reason for change:
                                                             10
11                     DARL PETTY
                                                             11   Page ___, Line __, Should read:
12                                                           12   Reason for change:
13                                                           13
                                                                  Page ___, Line __, Should read:
14                                                           14
15                                                                Reason for change:
16         Subscribed before me this _____ day of            15
                                                                  Page ___, Line __, Should read:
17   _____________, 2021.                                    16
18                                                                Reason for change:
19
                                                             17
                                                             18   Page ___, Line __, Should read:
20             My commission expires                         19   Reason for change:
21                                                           20
                                                             21
22                                                                                SIGNATURE OF DEPONENT
23                                                           22
24                                                           23
                                                             24
25                                                           25


                                                                                         12 (Pages 45 to -1)
